Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
Regarding eligibility, in the examiner’s view, the other elements recited in the claims beyond the abstract idea (i.e., using invoice data to train a super model for making predictions for an invoice) impose meaningful limits on the idea so the claims are more than just a drafting effort to monopolize the abstract idea.  In particular, the recited steps of using a set of supervised learning models and a set of unsupervised learning models to train a super model to make predictions for an invoice that indicates a likelihood of a type of issue being associated with the invoice apply the abstract idea in a manner that imposes meaningful limits on it.
Regarding novelty and obviousness, the closest prior art (Dey et al., US 2018/0232814) discloses many of the recited features of the claimed invention, but it does not show all of them.  Among other things Dey fails to teach using a set of supervised learning models associated with historical invoice information to train a super model in a historical context, using a set of unsupervised learning models independent of historical information to train a super model independent of a historical context, and making predictions with the super model for an invoice that indicates a likelihood of a type of issue being associated with the invoice.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627           



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627